OFFICE   OF THE ATI’ORNEY         GENERAL    OF TEXAS
                                AUSTIN




lionorable f. 0. Walton, Pmmident,
A. Eb Y. GOlloge of %xam
College Btation, Terse

Dear Dr. Valtonl                ophloo   No. 04622




           we haw    four let                      242, as i011as:




      a 8iember of




                      In tarloue eeotlone     presoribee the duties
                     and Plant Board.

           The initial sentence in the 438pt%On         Of the M.11 ie
-8s

           *An Act to safeguard the pblle in the
      pohase   of pure-bred agrlaultural raeod,
      true to n8me.m
aonorable T. 0. WaltOn - page 8



          BeatIon as of Artiale xvi of the Constitution, i~ofar
ae 16 pertinent, is as follorro:

          “me    8OOOUXIti~   OmO0ra  Of thi8  Stat0
     shall neither draw nor pay a warronf upon
     the Treasury   in f8VOr of any praon,    for eal-
     8ry or OontpUmbtiOn    80 agent, otfloer  or   ap-
     pointee, who holds at the am       time alp other
     offioe or podtlon of honor, tru& or proflt,
     UDdW thb State Or the DBited states, 0X66+
     as presorlbed in this Con8titution.g

          Item 84: in the ourrent appropriation for Agrioultural
and Mechanioal College of Texae, m8in oollege, it31

             lProiesoor aznl head o? Department (Genetlor
                (12 8amthIB)..*... .*. .. ... ..I..$6,800.00. 2

          Unasubtedly, stwh professor and head of deprrtmemt
holds 8 "positton Of honor, trust and profit. ynder the Mate,
and 8P w&a, he may not retire pay irom.the State through 8
mrrant upon the Trearrury rhilo he1dkng at the 88M time
another position of'honor , trust or protlt tier the St&e.

            Aa abweindfoated,          the pO~&tion Otmember Of the
Btate Beed and Plant PO8rd ii3 u&OUbtedlJ                a lpodtion at
honor and tlTl8t', If not of proflt, Tlthln the me8zfing af
Section aa, of'&tiole XVI, and therefore perforae of the
Constitution, the profeaeor and bed of Department of Oetnet-
ioe w    not 6ierve 88 8 mhber of the State Seed and Plant
Board Thile   &X’Lrorilll5 S81al'y iOr  h.iS iEAStitUtiOllal    pO6iitiOll.


          The principle 16 ruled by our Opi.nions Hos.o-8601
and o+&a,oopies    of mieh reh8ndyouheretith.

                                 Verytrulyyoure

                             ATToRltElGfu~        OF T




OS-B@
mnnolosure